Exhibit 10.1(e)

 

 

Dated

26    of    June,

2005

 

 

 

SWINDON BOROUGH COUNCIL

 

 

and

 

 

SAUER-DANFOSS LIMITED

 

 

LEASE

 

of Building 102 Cheney Manor
Swindon Wilts

 

--------------------------------------------------------------------------------


 

THIS LEASE made the 26 day of June Two thousand and five BETWEEN SWINDON BOROUGH
COUNCIL of Civic Offices Euclid Street Swindon SN1 2JH (hereinafter called the
Council which expression where the context so admits shall include the estate
owner or estate owners for the time being of the reversion of the premises
hereby demised expectant on the expiry of the term hereby granted) of the one
part and SAUER–DANFOSS LIMITED (Company number 02179360) whose registered office
is situate at Cheney Manor Swindon SN2 2PZ (hereinafter called ‘the Lessee’
which expression shall where the context so admits include any persons deriving
title under the Lessee) of the other part

 

WITNESSETH as follows:-

 

1.                                     In consideration of the rent hereinafter
reserved and of the Lessee’s covenants hereinafter contained the Council hereby
demises unto the Lessee ALL THAT the property described in the First
Schedule hereto (which property buildings and premises (including heating
sanitary and water equipment and any other fixtures fittings and equipment
thereon from time to time other than tenants fixtures and fittings which
expression shall in this Lease include not only tenants fixtures and fittings
installed during the term of this Lease but also tenants fixtures and fittings
and plant and machinery installed by any previous tenant or by the Lessee under
a previous Lease and remaining in or on the Demised Premises at the date hereof)
with any alterations or additions thereto and any other building erection or
works from time to time constructed or carried out on the said plot of land are
hereinafter referred to as ‘the demised premises’) TOGETHER WITH the easements
and rights specified in the Second Schedule hereto BUT EXCEPT AND RESERVING unto
the Council its lessees and tenants and all others entitled thereto the
easements and rights specified in the Third Schedule hereto TO HOLD the same
unto the Lessee for the terms of FIVE YEARS from the [                    ] day
of                             Two thousand and five SUBJECT TO earlier
determination as hereinafter provided YIELDING AND PAYING therefor

 

FIRST throughout the term the yearly rent of THREE HUNDRED AND SEVENTY THREE
THOUSAND SIX HUNDRED POUNDS (£373,600) payable by equal quarterly payments in
advance by Banker’s Standing Order on the First days of January April July and
October in

 

--------------------------------------------------------------------------------


 

every year the first of such instalments or a proper proportion thereof to be
made on the date hereof and

 

SECOND a sum equal to the sum or sums which the Council shall from time to time
pay solely by way of insurance premium pursuant to its obligation under clause
5(4)(3) hereof (including any increased premium payable by reason of the act or
omission of the Lessee) PROVIDED THAT if any payment of rent is not made within
fourteen days of the date on which it is due then interest shall be payable
thereon calculated from the date the rent is due to the actual date of payment
at the rate of 2% per annum above the Council’s Bankers Base Lending Rate for
the time being

 

2.                                      IT IS HEREBY agreed and declared that
the Lessee shall not be or become entitled to any right of access of light or
air to the demised premises or to any other right privilege or easement which
would restrict or interfere with the user of any adjoining or neighbouring land
for building or any other purpose (Provided that such user shall not materially
affect the beneficial user of the demised premises by the Lessee for all
purposes permitted by this Lease) and that no estate or interest in the soil of
any road or footpath (whether or not a highway maintainable at the public
expense) adjacent to the demised premises is or shall be deemed to be included
in the demise hereinbefore contained

 

3.                                      THE Lessee hereby covenants with the
Council as follows:-

 

(1)                                  To pay the rent hereby reserved including
interest and VAT thereon (if any) as hereinbefore provided and not to exercise
or seek to exercise any right or claim to withhold rent or any right or claim of
legal or equitable set off or counterclaim

 

(2)                                  To pay all rates taxes duties charges and
assessments whatsoever whether parliamentary local or otherwise which are now or
may hereafter become payable in respect of the demised premises whether by the
owner or occupier thereof other than tax charged on the Council as a result of
the ownership of or any dealing with the Council’s reversionary interest or the
receipt of rent and other payments hereunder

 

(3)(a)                    Subject to Clause 5(4)(3) of this Lease forthwith to
insure and keep insured at all times during the said term (subject to such
excesses exclusions and conditions as the insurers may require) the demised
premises in the full reinstatement value thereof against

 

--------------------------------------------------------------------------------


 

loss or damage by fire explosion storm or tempest (including lightning) or
aircraft or any article dropped from aircraft (in both cases other than hostile
aircraft) and against two years rent and other risks normally included within a
policy of comprehensive insurance which the Lessee or the Council consider to be
reasonably desirable (insofar as the same are insurable on reasonable terms)
such insurance to be with an insurance company of repute approved by the Council
(such approval not to be unreasonably withheld) in the joint names of the
Council and the Lessee in such sum as for the time being shall be sufficient to
cover the cost of completely reinstating the demised premises in the event of
total destruction of the buildings and erections comprised therein together with
Architects and Surveyors fees and other expenses incidental thereto

 

(b)                                 Promptly to pay all premiums and other
moneys necessary for the said insurance

 

(c)                                  Whenever reasonably required but not more
than twice a year to produce to the Council and its officers or agents the
policy or policies of insurance or sufficient evidence of the same and the
receipt for the then current years premium Provided Always that if the Lessee
shall at any time fail to insure or keep insured the demised premises as
aforesaid the Council may (but shall be under no obligation) do all things
necessary to effect and maintain such insurance and any moneys expended by the
Council for that purpose shall be repayable by the Lessee to the Council on
demand and be recoverable forthwith by the Council by action or by distress as
if such moneys formed part of the rent payable hereunder

 

(d)                                 In the event of the demised premises or any
part thereof at any time during the subsistence of the term hereby created being
destroyed or damaged by any of the insured risks or other risks insured against
then and as often as the same may happen and so long as such insurance has not
been vitiated or payment of any policy monies refused in whole or part by reason
solely or in part or any act or default of the Council its lessees or their
respective agents servants invitees licensees or visitors to secure that all
monies payable by virtue of the insurance before referred to shall with all
convenient speed and in conformity with the provisions of this Lease be laid out
and applied in rebuilding repairing or otherwise reinstating the demised
premises in a good and substantial manner and in case the moneys received in
respect of the said insurance shall be insufficient for the purpose aforesaid to

 

--------------------------------------------------------------------------------


 

make good the deficiency out of the Lessee’s own moneys PROVIDED THAT the
covenant by the Lessee as to reinstatement shall be satisfied if the Lessee
provides in the premises so reinstated accommodation as convenient and
commodious as is practicable but not necessarily identical to the demised
premises as the same existed prior to such damage or destruction AND PROVIDED
FURTHER that if the rebuilding and reinstatement of the demised premises or any
part thereof shall prove impossible the monies payable pursuant to any policy of
insurance effected hereunder shall be laid out and applied in completely
clearing the site and any remaining insurance monies not so applied shall be
divided between the Council and the Lessee in the proportions which the value of
their respective interests in the demised premises or that part thereof bear to
one another at the time of the event giving rise to payment

 

(e)                                  Not to do or cause permit or suffer to be
done anything which may render the Policy or Policies of Insurance hereinbefore
mentioned void or voidable nor anything which may render uninsurable the defined
risks before mentioned

 

(4)                                 Not to do or permit to be done anything
whereby the policy or policies of insurance on the fabric of the demised
premises against damage by fire or otherwise for the time being may become void
or voidable

 

(5)                                 At all times during the term hereby created
to maintain and keep the demised premises in a clean and tidy condition
including reasonable decorative repair and to keep any parts thereof that are
unbuilt upon reasonably clean and tidy and free from rubbish and to keep the
roof or roofs of the demised premises in a wind and weatherproof condition in
all cases to the reasonable satisfaction of the Council

 

(6)                                 To permit the Council its officers servants
and agents workmen and authorised agents at reasonable times after due notice
(save in case of emergency) to enter upon the demised premises for the purpose
of ascertaining that the covenants and conditions herein contained have been
duly observed and performed for the purpose of taking inventories of landlord’s
fixtures and fittings therein and to view the state of repair and condition of
the demised premises and to give or leave on the demised premises notice in
writing to the Lessee of any failure to keep any part of the demised premises in
accordance with the

 

--------------------------------------------------------------------------------


 

Lessees covenants herein AND within the period of two calendar months after any
such notice the Lessee shall begin to comply with the requirements of such
notice and in accordance with the covenants in that behalf herein contained and
shall diligently proceed with the same AND if the Lessee shall fail to comply
with the requirements of such notice as aforesaid to permit the Council or its
contractors agents and workmen to enter upon the demised premises to execute
such works as may be necessary to comply with the same AND in the event of the
Council so entering the demised premises and carrying out such works to pay to
the Council the proper and reasonable cost of executing such works within
twenty-one days of a written demand

 

(7)                                 The Lessee must give notice to the Council
of any defect in the Premises that might give rise to an obligation on the
Council to do or refrain from doing anything in order to comply with the
provisions of this lease or the duty of care imposed on the Council whether
pursuant to the Defective Premises Act 1972 or otherwise and must at all times
display and maintain any notices the Council from time to time requires him to
display at the demised premises

 

(8)                                 Not at any time during the term hereby
created to build or place or permit or suffer to be built or placed on the
demised premises any new or additional buildings or erections or subject to the
provisions of the Disability Discrimination Act 1995 not to make any material
alterations in the existing external design or appearance of the demised
premises (all of which buildings erections and alterations are referred to in
this sub-clause as ‘new works’) except with the prior written approval of the
Council in accordance with plans elevations sections site plans and
specifications which have first been approved in writing by the Council (in both
cases such approval not to be unreasonably withheld) In the event of the Lessee
carrying out any new works without the prior written consent of the Council it
shall be lawful for the Council to enter upon the demised premises and restore
them to the condition in which they were before the Lessee commenced such new
works and the proper and reasonable expense of the Council in so doing together
with interest at two per centum above the Council’s Bankers Base Lending Rate
for the time being in force shall be paid by the Lessee to the Council within
twenty-one days from the date of a written demand in that

 

--------------------------------------------------------------------------------


 

behalf IN the event of the Lessee carrying out any new works to which the
Council may have given its prior consent which do not comply with the plans
elevations sections site plans and specifications approved by the Council the
Lessee shall forthwith upon notice in writing from the Council requiring it so
to do make good and correct all such works which do not comply with the said
plans elevations sections site plans and specifications as directed by the
Council and if the Lessee shall neglect to begin so to do within seven days
after such notice then it shall be lawful for the Council or its servants
contractors agents and workmen to remove or make good and correct all such
non-complying works and all expenses of so doing with interest thereon at the
rate aforesaid shall be paid by the Lessee to the Council within twenty-one days
of a written demand in that behalf  The Lessee shall permit the duly authorised
officers and servants of the Council at all reasonable times upon reasonable
prior notice in writing to enter upon the demised premises to view the state of
progress of any new works which the Council has approved and to inspect or test
the material and workmanship thereof and for the purpose of ascertaining
generally that any such new works have been and are being carried out in
accordance with the plans elevations sections site plans and specifications
approved by the Council and the Lessee shall permit the Council its servants
agents or contractors of the Council to enter upon the demised premises to carry
out any works or do any matter or thing which under this Lease the Council is
empowered to do or carry out

 

(9)                                 To permit the Council and the lessees or
occupiers of adjoining property belonging to the Council if authorised in
writing by the Council and their officers servants agents and workmen at
convenient times by appointment after not less than fourteen days’ notice to the
Lessee or without notice in case of emergency to enter upon the demised premises
to execute repairs alterations painting redecoration or any other works
whatsoever to any adjoining property now or hereafter belonging to the Council
provided that such works cannot reasonably be carried out without such access
the person or persons exercising such right making good all damage thereby
occasioned to the demised premises and to the Lessee’s property and also to
permit the Council and the lessees or occupiers of adjoining property authorised
as aforesaid and their respective officers servants contractors agents and

 

--------------------------------------------------------------------------------


 

workmen at convenient times by appointment after such notice as aforesaid (if
required) to enter upon the demised premises for the purpose of constructing
laying down connecting altering repairing cleansing or maintaining any sewers
drains gutters pipes or cables in or under the demised premises for the
accommodation of any adjoining or neighbouring property now or hereafter
belonging to the Council the person or persons exercising such right making good
all damage thereby occasioned to the demised premises and the Lessee’s property

 

(10)                            During the said term to use the demised premises
(apart from the office block) only for general industrial purposes and/or for
warehousing and to use the office block as offices

 

(11)                            (a)                                  Not at any
time to instal any fuel burning apparatus on the demised premises other than
apparatus of a type approved by the Council (such approval not to be
unreasonably withheld) and to erect any chimney in connection with any such
apparatus to the reasonable satisfaction in all respects of the Council To keep
all fuel burning apparatus repaired and maintained to the reasonable
satisfaction of the Council and to stoke and operate the same only in a proper
and skilled manner in all respects in accordance with the manufacturers
instructions and recommendations and in particular not to exceed the proper
working pressure and temperature

 

(b)                                 Not to cause or permit smoke effluvia vapour
or grit to be emitted from any apparatus on the demised premises to such an
extent as would result in a loss of amenity to other occupiers of the
surrounding neighbourhood and to erect any chimney in connection with any such
apparatus to the reasonable satisfaction in all respects of the Council

 

(c)                                  To permit officers of the Council to enter
upon the demised premises at reasonable times by appointment to inspect the
method of stoking any fuel burning apparatus installed on the demised premises
and to comply with such reasonable directions as may be given by the Council to
ensure the provisions of Clause 3(11)(a) and (b) are complied with by the Lessee

 

(12)                            Not to use the demised premises or any
part thereof or permit or suffer the same to be used for any illegal or immoral
purpose nor to permit or suffer to be done in or upon the demised premises nor
to permit or suffer to be brought on the demised premises anything

 

--------------------------------------------------------------------------------


 

which may be or become a danger or nuisance or which may cause damage or
inconvenience to the Council its lessees or tenants or occupiers of any
adjoining or neighbouring property (the Lessee’s business as now and previously
carried on at the demised premises not being in breach of this covenant) and not
to use or permit or suffer to be used any part of the demised premises or
anything connected therewith as an advertising station or for the display of
boards posters notices or signs except such as may be permitted in writing by
the Council such permission not to be unreasonably withheld

 

(13)                            (a)           Not at any time during the said
term without first obtaining the written consent of the Council which shall not
unreasonably be withheld or delayed to assign the whole of the demised premises
PROVIDED that it is agreed between the parties that if the following conditions
are not met then it shall be reasonable for the Council to withhold consent

 

(1)                                 the proposed assignee (“the Assignee”) being
one or more individuals shall provide two trade references a current and
previous landlord’s reference together with a bankers reference all of which in
the reasonable opinion of the Council shows that the Assignee is likely to be a
responsible tenant of good financial standing capable of fulfilling the
covenants and obligations in this Lease

 

(2)            If the Assignee is a limited Company (“the Company”) then

 

(i)                                     the Company shall provide two trade
references a current and previous landlord’s reference together with a bankers
reference all of which in the reasonable opinion of the Council shows that the
Company is likely to be a responsible tenant of good financial standing capable
of fulfilling the covenants and obligations in this lease and

 

(ii)                                  at least two directors of the Company (or
the sole director if only one) shall provide a bankers reference which in the
reasonable opinion of the Council shows the director(s) to be of good financial
standing and such director(s) are to act as guarantor(s) who will (if required)
take a lease of the demised premises on the same terms and conditions of

 

--------------------------------------------------------------------------------


 

this lease for a term commencing on the date the lease is disclaimed and
expiring on the contractual expiry date of this lease if the Company shall be
wound up compulsory or voluntarily (other than a voluntary liquidation of a
solvent company for the purpose of amalgamation or reconstruction) or shall have
a receiver appointed

 

If the conditions at sub-clauses (a)(1) or (a)(2) of this clause are not
satisfied then the Council may at its discretion withhold consent or require the
Assignee to enter into a rent deposit bond relating to [two] quarters rent,

 

(3)                                  Save in the case of manifest error if any
outstanding arrears debts or invoices owed by the assigning lessee to the
Council as a result of his occupation of the demised premises in relation to
rents rates or other sundry debts are not paid in full before consent is issued
or in the case of outstanding arrears debts or invoices owed by the assignee to
the Council in relation to rents rates or other sundry debts are not paid in
full or in the case of previously agreed instalment payments are not paid up to
date before consent is issued.

 

(b)                                 the assigning Lessee shall pay the Council’s
reasonable legal costs and reasonable estates costs incurred in considering any
request for consent to an assignment whether the assignment proceeds to
completion or not.

 

(c)                                  the assigning lessee shall if required by
the Council enter into an Authorised Guarantee Agreement guaranteeing the
performance of the tenants covenants by the Assignee.

 

(d)                                 the Lessee shall within one month from the
date of any assignment give notice in writing to the Council and to produce to
the Council the relative original or counterpart deed document or grant and to
pay to the Council a registration fee of Ten pounds or such greater fee as
may be reasonable at the time in respect of every such production

 

(e)                                  not to assign part of the demised premises

 

(f)                                    not to charge underlet share license or
part with possession of the demises premises or any part thereof save as
provided in sub-clause (a) hereof

 

--------------------------------------------------------------------------------


 

(14)                            If any encroachment or easement shall be made or
threatened to be made on or over the demised premises or if any window or
opening shall be made or threatened to be opened or made in any neighbouring
building (whether already or hereafter to be erected) which if not obstructed
might by lapse of time confer the right to access of light in favour of any
neighbouring property (unless in either case the dominant tenement is also owned
by the Council) to give notice to the Council as soon as the same shall come to
the notice of the Lessee and at the cost of the Council to do all such things as
may be reasonable and proper for the purpose of preventing the making of such
encroachment or the acquisition of such easement or right AND if the Lessee
shall omit or neglect to do all such things as aforesaid at the earliest
reasonably practicable time it shall be lawful for the Council its officers
servants and workmen to enter upon the demised premises and to do the same
(unless as aforesaid)

 

(15)                            Not to form or permit to be formed a rubbish or
waste materials (especially inflammable materials) dump on the demised premises
but to keep all rubbish and refuse in properly covered receptacles to the
reasonable satisfaction of the Council TO arrange at the Lessee s own expense
for the removal of all refuse (other than refuse which the appropriate Local
Authority is under obligation to remove under the Public Health Act 1936 or
otherwise) from the demised premises whenever necessary

 

(16)                            At the Lessee’s own expense to provide and
maintain on the demised premises throughout the said term adequate fire fighting
equipment in accordance with the appropriate regulations for the time being in
force and to maintain a clear access way to such equipment at all times

 

(17)                            Not to do anything or suffer anything to be done
on the demised premises which would remove support from any adjoining land
buildings or structure in any way whatsoever

 

(18)                            To endeavour to ensure that no vehicle belonging
to the Lessee its servants and invitees shall park or load or unload on any road
on the Council’s Trading Estate (as such Trading Estate may exist from time to
time adjoining Cheney Manor Road Swindon) except roads within the demised
premises

 

(19)                            Not to supply gas electricity water or heating
to any other tenant or occupier of land

 

--------------------------------------------------------------------------------


 

comprised with the Council’s Trading Estate situate adjoining Cheney Manor Road
Swindon

 

(20)                           To permit the Council during the six months
immediately preceding the expiration or sooner determination of the term hereby
created to affix on any part of the demised premises a notice for reletting or
selling the same and during the said period to permit all persons with written
authority from the Council and accompanied by a servant or agent of the Council
at reasonable times of the day to view the demised premises on prior appointment
being made

 

(21)                            To yield up the demised premises to the Council
at the end of the term hereby granted howsoever determined with vacant
possession in a clean and tidy condition to the reasonable satisfaction of the
Council with services safely capped off all machinery removed any pits made safe
and hazardous material removed and all boundary fences and gates left in a
secure condition and to give up all keys of the demised premises to the Council

 

(22)                            Not to discharge any trade effluent (as defined
in the Public Health (Drainage of Trade Premises) Act 1937 or any statutory
modification thereof for the time being in force) from the demised premises or
any part thereof or any apparatus therein into the sewers serving the demised
premises or into any pipe or drain communicating therewith except in such manner
into such sewers at such temperature in such quantities at such rates at such
times of such composition after such treatment (whether for the removal of
constituent parts or for the rendering of the effluent neither acid nor alkaline
or otherwise) and subject to such other conditions whatsoever as the Council
may from time to time reasonably direct

 

(23)                            Not to allow anything but water to enter surface
water drains and surface water sewers and in this connection properly to
maintain any traps provided on the demised premises in clean condition and
proper repair and to permit inspection of such traps by or on behalf of the
Council at any reasonable time by appointment upon at least seven days prior
notice in writing (save in case of emergency)

 

(24)                            Not at any time to store any materials or things
upon any part of the demised premises which may not for the time being be
covered by buildings to an extent which the Council may reasonably consider
unacceptable

 

--------------------------------------------------------------------------------


 

(25)                           Not to unreasonably withhold consent to a request
by the Council under the Landlord and Tenant (Covenants) Act 1995 Section 8 for
release from all or any of the Landlord covenants of this Lease

 

(26)                           To pay all reasonable and proper costs charges
and expenses (including Solicitors’ costs and Surveyors fees) incurred by the
Council for the purpose of or incidental to the preparation and service of a
notice under Section 146 of the Law of Property Act 1925 as amended requiring
the Lessee to remedy a breach of any of the covenants herein contained
notwithstanding forfeiture for such breach shall be avoided otherwise than by
relief granted by the Court

 

4.                                       The Council hereby covenants with the
Lessee that the Lessee paying the said rent and observing and performing the
covenants and conditions herein contained and on the Lessee’s part to be
observed and performed shall and may peaceably and quietly possess and enjoy the
demised premises during the said term without any interruption by the Council or
any person rightfully claiming under or in trust for the Council

 

5.                                       PROVIDED ALWAYS AND IT IS HEREBY AGREED
AND DECLARED that:-

 

(1)                                  Notwithstanding and without prejudice to
any other remedies and powers herein contained or otherwise available to the
Council if the rent reserved or any part thereof shall be unpaid for twenty-one
days after becoming payable (whether formally demanded or not) or if any
covenant on the Lessee’s part herein contained shall not be performed or
observed or if the Lessee for the time being being a Company shall enter into
liquidation whether voluntary or compulsory (save for the purpose of
reconstruction or amalgamation) or being an individual or being more than one
individual or any of them shall become bankrupt or enter into any composition
with its creditors then and in such case it shall be lawful for the Council at
any time thereafter to re-enter upon the demised premises or any part thereof in
the name of the whole and thereupon this demise shall absolutely determine but
without prejudice to any right of action of the Council in respect of any breach
non-observance or non-performance of any of the Lessee’s covenants herein
contained

 

(2)                                  Nothing herein contained or implied shall
impose or be deemed to impose any restriction on the use of any land or
buildings not comprised in this Lease or give the Lessee

 

--------------------------------------------------------------------------------


 

the benefit of or the right to enforce or to have enforced or to prevent the
release or modification of any covenants agreement or condition entered into by
any lessee or tenant of the Council in respect of property not comprised in this
Lease or to prevent or restrict in any way the development of any land not
comprised in this lease provided that such development or use does not
materially affect the use of the demised premises for any of the uses permitted
by this Lease

 

(3)

The Lessee hereby confirms that before the date of this Lease:

 

 

 

 

(i)

The Council served on the Lessee a notice dated July 26, 2005 in relation to the
tenancy created by this Lease (“the Notice”) in a form complying with the
requirements of Schedule 1 to the Regulatory Reform (Business Tenancies)
(England and Wales) Order 2003 (“the Order”)

 

 

 

 

(ii)

the Lessee or a person duly authorised by the Lessee in relation to the Notice
made a statutory declaration (“the Declaration”) dated August 12, 2005 in a
form complying with the requirements of Schedule 2 of the Order

 

 

 

 

(iii)

The Lessee further confirms that where the Declaration was made by a person
other than the Lessee the declarant was duly authorised by the Lessee to make
the Declaration on the Lessee’s behalf

 

 

 

 

(iv)

The Council and the Lessee confirm that there is no Agreement for Lease to which
this Lease gives effect

 

 

 

 

(v)

The Council and the Lessee agree to exclude the provisions of sections 24 to 28
(inclusive) of the Landlord and Tenant Act 1954 in relation to the tenancy
created by this Lease

 

 

 

(4)

(1)

The Lessee shall be entitled to determine the term hereby created on the 26th
June 2008 (“the Termination Date”) by giving to the Council not less than 12
months prior notice in writing of such intention (“the Break Notice”) and
subject to a Break Notice having been given the term hereby created shall cease
on the Termination Date PROVIDED THAT all rent due under this Lease is paid up
to and including the Termination Date

 

--------------------------------------------------------------------------------


 

(2)   The Lessee may vacate the demised premises at any time between the 26th
June 2007 and the Termination Date if it has validly served the Break Notice and

 

(i)   it pays to the Council on or before such date of vacation (“the Vacation
Date”) the sum of Forty thousand pounds (£40,000.00) which said sum will be
accepted by the Council as full and final settlement of all security and
maintenance costs for the demised premises up to the Termination Date and

 

(ii)   it complies with its obligations contained in clause 3(21) hereof to the
reasonable satisfaction of the Council

 

(3)   Subject to the Lessee complying with its obligations contained in clauses
5(4)(2)(i)and (ii) hereof the Council shall for the period from the Vacation
Date to the Termination Date insure with a reputable insurance company the
demised premises against loss or damage by the insured risks in such sums as for
the time being shall be sufficient to cover the cost of completely clearing the
site (including fees and costs) and loss of rent and assume liability for the
security of the demised premises and it is hereby agreed that the obligations of
the Lessee contained in clauses 3(3)(5)(7)(14)(16) and (18) of this Lease shall
cease with effect from the Vacation Date

 

(5)                                  Except where this Lease provides otherwise
any disputes or differences arising as between the Council and the Lessee under
the terms hereof are to be referred to arbitration in accordance with the
provisions of the Arbitration Acts 1996 or any Act amending or replacing the
same to a single arbitrator to be appointed (in default of agreement) by or on
behalf of the President for the time being of the Royal Institute of Chartered
Surveyors on the application of either party

 

(6)                                  Except so far as a contrary provision is
contained in this Lease any notice decision direction determination approval
authority permission or consent to be given by or served on the Council under
this Lease shall be valid and effective if signed by the Director of Law and
Corporate Governance for the time being of the Council or such other officer or
agent as the Council may from time to time designate for the purpose and
addressed to the Council at the Civic Offices Euclid Street, Swindon aforesaid

 

--------------------------------------------------------------------------------


 

(as the case may be) and delivered by hand or sent by recorded delivery postal
service and shall be deemed to have been validly served on or conveyed to the
Lessee if delivered by hand or sent by recorded delivery postal service
addressed to the Company Secretary to the Lessee at the demised premises or such
alternative address for service as the Lessee shall notify to the Council in
writing

 

(7)                                 Save to the extent herein specifically
provided nothing herein contained or implied shall prejudice or affect the
rights powers duties and obligations of the Council in the exercise of its
functions as a local authority and save as aforesaid the rights powers duties
and obligations of the Council under all enactments may be as fully and
effectively exercised in relation to the demised premises as if the Council were
not the owner of the site and this Lease had not been executed by it and any
approval or consent given or granted by the Council as landlord in pursuance of
the provisions of this Lease shall not be deemed to be given or granted by the
Council in any other capacity than as landlord

 

(8)                                 Notwithstanding anything to the contrary in
this deed contained the Lessee shall have full right and liberty to make
additions alterations and re—arrangements from time to time to the interior
parts of the demised premises

 

(9)                                 The operation of the Law of Property Act
1925 Section 62 is excluded from this Lease The only rights granted to the
Lessee are those expressly set out in this Lease

 

(10)                           If the demised premises or any part thereof shall
at any time between the Vacation date and the Termination Date be destroyed or
damaged by any of the insured risks so as to be unfit for use and the policy or
policies of insurance effected for the time being shall not have been vitiated
or payment of the policy moneys refused in whole or in part in consequence of
any act or default of the Lessee the rent hereby reserved or a fair proportion
thereof according to the nature and extent of the damage sustained shall be
suspended from the date of such damage or destruction (“the destruction date”)
and either the Council or the Lessee may serve not less than six months Notice
in writing at any time after the destruction date on the other party determining
the term hereby created and at the expiration of such a Notice the term

 

--------------------------------------------------------------------------------


 

hereby created is to cease absolutely but without prejudice to any rights or
remedies that may have accrued to either party against the other and all moneys
received by virtue of any such insurance shall belong solely to the Council

 

IN WITNESS whereof the parties hereto have caused this Lease to be executed as a
Deed the day and year first before written

 

THE FIRST SCHEDULE to the Lease

 

the Demised Premises

 

ALL THAT land and premises at Cheney Manor Industrial Estate Cheney Manor
Swindon known as Building 102 together with the adjoining yard and car parking
area and perimeter fence all which said premises are delineated on the plan
annexed hereto and thereon edged red

 

THE SECOND SCHEDULE to the Lease

 

Rights granted

 

1.                                      The right in common with others having a
like right to the free and uninterrupted passage of water and soil electricity
and gas to and from the demised premises through the pipes drains sewers wires
and cables now on the Cheney Manor Industrial Estate any such as may replace the
same with all the ancillary rights of entry on the land wherein or whereon the
same may be with all necessary workmen and appliances for the purposes of
maintaining cleansing altering making connection to or renewing the same the
Lessee making good all damage occasioned in the exercise of such rights of entry

 

2.                                      A right of way at all times and for all
purposes over the access drives connecting the demised premises with the public
highway and pavement as shown coloured yellow on the plan annexed hereto

 

THE THIRD SCHEDULE to the Lease

 

Rights reserved

 

1.                                       The right in common with the Lessee and
all other persons lawfully entitled thereto to

 

--------------------------------------------------------------------------------


 

[g18892kgi001.jpg]

 

--------------------------------------------------------------------------------


 

use all sewers and drains now in or upon the demised premises or any
part thereof and freely to run and pass water and soil through and along the
same or any of them

 

2.                                       The right to have maintain repair
cleanse use reconstruct alter and remove any pipes wires cables and works on
over or under the demised premises now used for the benefit of the adjoining
land

 

3.                                       Full right and liberty for the Council
and all other persons lawfully entitled thereto with or without workmen and any
necessary appliances at all reasonable times by appointment to enter upon the
demised premises for the purposes of exercising the rights reserved by paragraph
2 of this Schedule the Council or the person or persons exercising the said
rights making good any damage occasioned to the demised premises and the
property of the Lessee by the exercise of the rights of entry aforesaid

 

 

 

 

 

 

EXECUTED BY

)

 

)

SAUER-DANFOSS

)

 

)

[g18892kgi002.jpg]

LIMITED acting by

)

 

 

Director

[g18892kgi003.jpg]

 

 

 

 

Secretary

[g18892kgi004.jpg]

 

 

 

--------------------------------------------------------------------------------

 